Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of
March 31, 2011, by and among Elandia International, Inc. (the “Company”) and
Amper, S.A. (the “Investor”).

WHEREAS, the Investor will beneficially own shares of the Company’s common
stock, $0.00001 par value per share (the “Common Stock”) representing 85% of all
of the issued and outstanding shares of Common Stock of the Company (the
“Shares”) after giving effect to the transactions contemplated by that certain
Contribution Agreement between the Company and Investor dated as of July 29,
2010 (the “Contribution Agreement”), all of which will be acquired pursuant to
the Contribution Agreement, and which will be held of record by the Investor;
and

WHEREAS, as an inducement to enter into the Contribution Agreement and as a
condition to the Investor’s consummation of the Contribution Agreement, the
Company has agreed to provide certain registration rights to the Investor as set
forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements of the parties hereto, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I

DEFINITIONS

1.1. Defined Terms. As used in this Agreement, the following terms shall have
the following meanings:

“Adverse Disclosure” means public disclosure of material non-public information,
which disclosure, in the good faith judgment of the chief executive officer or
principal financial officer of the Company after consultation with counsel to
the Company, (i) would be required to be made in any Registration Statement or
prospectus in order for the applicable Registration Statement or prospectus not
to contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein (in the case of any prospectus and
any preliminary prospectus, in light of the circumstances under which they were
made) not misleading, (ii) would not be required to be made at such time if the
Registration Statement were not being filed and (iii) the Company has a bona
fide business purpose for not publicly making it.

“Agreement” has the meaning set forth in the preamble hereto.

“business day” means any day, except a Saturday, Sunday or legal holiday on
which the banking institutions in the City of Miami are authorized or obligated
by law or executive order to close.

“Commission” means the Securities and Exchange Commission.

“Common Stock” has the meaning set forth in the recitals.

“Company” has the meaning set forth in the preamble and shall include the
Company’s successors by merger, acquisition, reorganization or otherwise.

“Contribution Agreement” has the meaning set forth in the recitals.



--------------------------------------------------------------------------------

“Demand Period” has the meaning set forth in Section 3.1.

“Demand Registration” has the meaning set forth in Section 3.1.

“Demand Registration Request” has the meaning set forth in Section 3.2(a)
hereof.

“Demand Registration Statement” has the meaning set forth in Section 3.2(e)
hereof

“Demanding Holder” or “Demanding Holders” has the meaning set forth in
Section 3.2(d).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder, all as the same
shall be in effect from time to time.

“Form S–3 Registration Statement” has the meaning set forth in Section 3.2(b).

“holder” or “holders” means any holder or holders of Registrable Securities who
is a party hereto or who otherwise agrees in writing to be bound by the
provisions of this Agreement pursuant to Section 4.3.

“Initiating Holder” or “Initiating Holders” has the meaning set forth in
Section 3.1 hereof.

“Interim Demand Period” has the meaning set forth in Section 3.2(b) hereof.

“Investor” has the meaning set forth in the preamble hereto.

“Loss” has the meaning set forth in Section 3.8(a).

“Maximum Number of Securities” has the meaning set forth in Section 3.2(k).

“Person” shall be construed as broadly as possible and shall include an
individual, corporation, association, partnership (including a limited liability
partnership or a limited liability limited partnership), limited liability
company, estate, trust, joint venture, unincorporated organization or a
government or any department, agency or political subdivision thereof.

“Piggyback Registration” has the meaning set forth in Section 3.3(a).

“Piggyback Registration Statement” has the meaning set forth in Section 3.3(a).

“Pro Rata” has the meaning set forth in Section 3.2(k).

“Other Holders” shall have the meaning set forth in Section 3.2(d) hereof.

“Registrable Securities” means (i) the Shares and (ii) any securities that may
be issued or distributed or be issuable in respect of the Shares by way of
conversion, dividend, stock split or other distribution, merger, consolidation,
exchange, recapitalization or reclassification or similar transaction; provided,
however, that any of the foregoing securities shall cease to be Registrable
Securities to the extent that (i) a Registration Statement with respect to their
sale or other transfer shall have been declared effective under the Securities
Act, (ii) they shall have been sold or otherwise transferred pursuant to Rule
144 under the Securities Act (or any successor or similar rule or regulation
then in force), new certificates for them not bearing a legend restricting
transfer under the Securities Act shall have been delivered by the Company, and
they may be publicly resold without volume or method of sale restrictions
without

 

2



--------------------------------------------------------------------------------

registration under the Securities Act or (iii) they shall have ceased to be
outstanding. A “percentage” (or a “majority”) of the Registrable Securities (or,
where applicable, of any other securities) shall be determined based on the
total number of such securities outstanding at the relevant time.

“registration” means a registration of the Company’s securities for sale to the
public under a Registration Statement.

“Registration Statement” means any registration statement (other than a
registration statement on Form S-4 or Form S-8, or any successor form) of the
Company for a public offering of the Company’s securities filed with, or to be
filed with, the Commission under the rules and regulations promulgated under the
Securities Act, including the prospectus, amendments and supplements to such
registration statement, including post-effective amendments, and all exhibits
and all materials incorporated by reference in such registration statement.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder, all as the same shall be
in effect from time to time.

“Shares” has the meaning set forth in the recitals.

“Supplemental Demand Request” has the meaning set forth in Section 3.2(d).

“Underwritten Offering” means a registration in which securities of the Company
are sold to an underwriter or underwriters on a firm commitment basis for
reoffering to the public.

ARTICLE II

REGISTRABLE SECURITIES

2.1. Registrable Securities. The securities entitled to the benefits of this
Agreement are the Registrable Securities.

2.2. Transfer of Rights. Subject to the restrictions on transferability as set
forth in the legends affixed to certificates representing the Registrable
Securities and the requirements set forth in this Section 2.2, the registration
rights of any holder of Registrable Securities under this Agreement may be
transferred to a subsequent holder of the Registrable Securities. As a condition
to the transfer of the registration rights provided under this Agreement to a
subsequent holder thereof, (a) the Company shall be given written notice from
the then-current holder and transferor of the Registrable Securities stating the
name and address of the transferee and identifying the securities with respect
to which the rights hereunder are being transferred and (b) the transferee shall
agree in writing, upon request of the Company, to be bound by the provisions of
this Agreement, and (c) the transferee shall acquire at least 10% of the
then-outstanding Registrable Securities.

ARTICLE III

REGISTRATION RIGHTS

3.1. Demand Registration. Commencing on the date hereof and ending with the
termination of this Agreement pursuant to Section 4.1 hereof (“Demand Period”),
subject to the terms and conditions of this Agreement, the holders of not less
than a majority of the Registrable Securities may deliver a written request to
the Company for registration of all or part of such Registrable Securities held
by those holders. Any such requested registration shall be referred to as a
“Demand Registration.” Such holders of Registrable Securities making such a
demand are sometimes referred to herein as “Initiating Holders” or individually
an “Initiating Holder”.

 

3



--------------------------------------------------------------------------------

3.2. Demand Procedure.

(a) Demand by Initiating Holders. Subject to Section 3.2(b) hereof, during the
Demand Period, the Initiating Holders may deliver to the Company a written
request (a “Demand Registration Request”) that the Company register any or all
of the Registrable Securities of such Initiating Holder(s).

(b) Demand Registration Requirements. Holders of Registrable Securities will be
entitled: (i) only to six (6) Demand Registrations, pursuant to which the
Company will be required to file a Registration Statement with the Commission on
any form other than a Form S-3 (“Form S-3 Registration Statement”), and (ii) an
unlimited number of Form S-3 Registration Statements. Further, holders of
Registrable Securities may make up to three (3) Demand Registration Request in
any twelve-month period during the Demand Period (the “Interim Demand Period”).
The Company shall only be required to file one Registration Statement (as
distinguished from supplements or pre-effective or post-effective amendments
thereto) in response to each Demand Registration Request.

(c) Demand Registration Request. A Demand Registration Request shall (i) set
forth the number of Registrable Securities intended to be sold pursuant to the
Demand Registration Request, (ii) identify the Initiating Holders making the
Demand Registration Request and the nature and amount of their holdings,
(iii) specify the method of distribution, disclosing whether all or any portion
of a distribution pursuant to such registration will be sought by means of an
Underwritten Offering, and (iv) identify any underwriter or underwriters
proposed for the underwritten portion, if any, of such registration.

(d) Supplemental Demand Request. Within five (5) business days following receipt
of a Demand Registration Request in accordance with Section 3.2(c) hereof, the
Company shall deliver written notice of such request to all other holders of
Registrable Securities. Subject to Sections 3.2(i) and 3.2(k), if any holder of
Registrable Securities who is not an Initiating Holder desires to sell any
Registrable Securities owned by such holder, such holder may elect to have all
or a portion of its Registrable Securities included in the Demand Registration
Statement by so notifying the Company in writing (a “Supplemental Demand
Request”). The Supplemental Demand Request (i) must be received by the Company
within 10 business days of the Company’s having sent the applicable notice to
such holder or holders (each such holder including Registrable Securities in
such Demand Registration, including the Initiating Holders, a “Demanding Holder”
or collectively, the “Demanding Holders”), (ii) shall specify the aggregate
amount of Registrable Securities to be registered by such holders, and
(iii) shall specify the intended method(s) of distribution. The right of any
Demanding Holder to include all or any portion of its Registrable Securities in
a Demand Registration Statement shall be conditioned upon the Company’s having
received a timely written request for such inclusion by way of a Demand
Registration Request or Supplemental Demand Registration Request satisfying the
requirements set forth in this Section 3.2 (which right shall be further
conditioned to the extent provided in this Agreement). The Company may include
in such Demand Registration Statement additional securities to be registered
thereunder, including securities to be sold for the Company’s own account or for
the account of Persons who are not holders of Registrable Securities (“Other
Holders”).

(e) Demand Registration Statement. If during any Interim Demand Period the
Company receives a Demand Registration Request from an Initiating Holder
satisfying the requirements of Sections 3.1 and 3.2(b) of this Agreement, the
Company, subject to the limitations of Sections 3.2(f) and 3.4 hereof, shall
prepare and file within twenty (20) business days following receipt of such
Demand Registration Request a Registration Statement with the Commission on the
appropriate form to register for sale all of the Registrable Securities that the
Demanding Holders requested to be registered pursuant to the Demand Registration
Request or any Supplemental Demand Request timely received by the Company

 

4



--------------------------------------------------------------------------------

in accordance with Section 3.2(d) (a “Demand Registration Statement”). The
Company shall use its reasonable best efforts to cause such Registration
Statement to be declared effective under the Securities Act.

(f) Registrations on Form S-3. If at any time the Company is eligible to use a
Form S-3 Registration Statement to register the Registrable Securities, upon the
request of the Initiating Holders, the Company shall use its reasonable best
efforts to use a Form S-3 Registration Statement for any Demand Registration
Statement prepared and filed in connection with a Demand Registration Request
made hereunder.

(g) Effective Registration. The Company shall be deemed to have effected a
Demand Registration if the applicable Registration Statement is declared
effective by the Commission and remains effective for not less than 180 days
from the date of effectiveness of such Registration Statement (or such shorter
period as will terminate when all Registrable Securities covered by such
Registration Statement have been sold or withdrawn) and the Company has complied
with all of its obligations under this Agreement with respect thereto; provided,
however, that if, after such Registration Statement has been declared effective,
the offering of Registrable Securities pursuant to a Demand Registration is
interfered with by any stop order or injunction of the Commission or any other
governmental agency or court, the Registration Statement with respect to such
Demand Registration will be deemed not to have been declared effective, unless
and until, (i) such stop order or injunction is removed, rescinded or otherwise
terminated, and (ii) holders of a majority of the Registrable Securities
thereafter elect to continue the offering; provided, further, that the Company
shall not be obligated to file a second Registration Statement until a
Registration Statement that has been filed is counted as a Demand Registration
or is terminated.

(h) Demand Withdrawal. A holder may withdraw its Registrable Securities from a
Demand Registration at any time. If all holders withdraw, the Company shall
cease all efforts to secure registration and such registration shall not be
deemed a Demand Registration for purposes of this Section 3.2. In the case where
the Company has received a Demand Registration Request and, in good faith, has
commenced with the preparation of a Demand Registration Statement as required by
Section 3.2(e) hereof, the Demanding Holders shall be responsible for, and shall
reimburse the Company with respect to, all out-of-pocket expenses incurred by
the Company in connection therewith if all of such holders should subsequently
withdraw their Registrable Securities from a Demand Registration Statement.

(i) Suspension of Registration. If the filing, initial effectiveness or
continued use of a Registration Statement in respect of a Demand Registration at
any time would require the Company to make an Adverse Disclosure or would
require the inclusion in such Registration Statement of financial statements
that are unavailable to the Company for reasons beyond the Company’s control,
the Company may, upon giving prompt written notice of such action to the
holders, delay the filing or initial effectiveness of, or suspend use of, such
Registration Statement for the shortest possible period of time determined in
good faith by the Company to be necessary for such purpose. In the event the
Company exercises its rights under the preceding sentence, the holders agree to
suspend, immediately upon their receipt of the notice referred to above, their
use of the prospectus relating to the Demand Registration in connection with any
sale or offer to sell Registrable Securities and agree not to disclose to any
other Person the fact that the Company has exercised such rights or any related
facts. The Company shall immediately notify the holders of the expiration of any
period during which it exercised its rights under this Section 3.2(i).

(j) Underwritten Offering. If the holders of not less than a majority of
Registrable Securities that are included in any offering pursuant to a Demand
Registration so elect, the offering of all of the Registrable Securities shall
be in the form of an Underwritten Offering and the right of any holder

 

5



--------------------------------------------------------------------------------

to include Registrable Securities in the Demand Registration shall be
conditioned upon such holder’s participation in the Underwritten Offering. The
Company shall have the right to select the managing underwriter or underwriters
for the offering. All holders proposing to distribute their Registrable
Securities through such an underwriting shall enter into an underwriting
agreement in customary form with the underwriter(s) selected for such
underwriting.

(k) Reduction of Offering. Notwithstanding any other provision of this
Section 3.2, if the managing underwriter or underwriters of a proposed
Underwritten Offering of Registrable Securities included in a Demand
Registration inform the holders of such Registrable Securities or the Company in
writing that, in its or their opinion, the number of securities requested to be
included in such Demand Registration, including securities of the Company for
its own account or for the account of Other Holders as to which registration has
been requested, exceeds the maximum dollar amount or maximum number of
securities, as applicable, that can be sold in such offering without being
likely to have a significant adverse effect on the price, timing or distribution
of the securities offered or the market for the securities offered (such maximum
dollar amount or maximum number of securities, as applicable, the “Maximum
Number of Securities”), then the Company shall include in such registration:

(i) first, Registrable Securities as to which Demand Registration has been
requested by the Demanding Holders, in an amount up to but not exceeding the
Maximum Number of Securities (allocated pro rata in accordance with the number
of shares or other securities that each such Person has requested be included in
such registration, regardless of the number of Registrable Securities held by
each such Person (such proportion is referred to herein as “Pro Rata”));

(ii) second, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clause (i), securities that the Company desires to
sell that can be sold without exceeding the Maximum Number of Securities; and

(iii) third, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clauses (i) and (ii), securities that Other Holders
desire to sell which the Company has agreed to register for such Other Holders
and that can be sold without exceeding the Maximum Number of Securities.

3.3. Piggyback Registration.

(a) Piggyback Rights.

(i) If at any time after the date hereof, the Company proposes to file a
Registration Statement with respect to any offering of its securities for its
own account, for the account of any Other Holders, or by both the Company and by
Other Holders, other than (A) a registration of securities relating solely to an
offering and sale to employees or directors of the Company pursuant to any
employee stock plan or other employee benefit plan arrangement, (B) a
Registration Statement on Form S-4 or S-8 or any comparable successor form or
form substituting therefor, (C) in connection with a Demand Registration, or
(D) any Registration Statement filed in connection with any exchange offer or
offering of securities solely to the Company’s existing shareholders (a
“Piggyback Registration Statement”) then, as soon as practicable (but in no
event less than fifteen (15) business days prior to the proposed date of filing
such Registration Statement), the Company shall give written notice of such
proposed filing to all holders of Registrable Securities, which notice shall
describe the amount of securities to be included in such offering, the intended
method(s) of distribution and the name of the proposed managing underwriter or
underwriters, if any, of the offering, and such notice shall offer the holders
of such Registrable Securities the opportunity to register such number of
Registrable Securities as each such holder may request in writing (a “Piggyback
Registration”). Subject to Section 3.3(b), the

 

6



--------------------------------------------------------------------------------

Company shall include in such Piggyback Registration Statement and the
underwriting, if any, involved therein, all Registrable Securities requested to
be included therein within ten (10) business days after the receipt by such
holder of any such notice (five (5) days if the Company gives telephonic notice
to all registered holders of Registrable Securities, with written confirmation
to follow promptly thereafter), on the same terms and conditions as any similar
securities of the Company. If at any time after giving written notice of its
intention to register any securities and prior to the effective date of the
Registration Statement filed in connection with such registration, the Company
shall determine for any reason not to register or to delay registration of such
securities, the Company may, at its election, give written notice of such
determination to each holder of Registrable Securities and, (x) in the case of a
determination not to register, shall be relieved of its obligation to register
any Registrable Securities in connection with such registration, and (y) in the
case of a determination to delay registering, shall be permitted to delay
registering any Registrable Securities for the same period as the delay in
registering such other securities.

(ii) If the offering pursuant to a Piggyback Registration is to be an
Underwritten Offering, then each holder making a request for its Registrable
Securities to be included therein must, and the Company shall use its reasonable
best efforts to make such arrangements with the underwriters so that each such
holder may participate in such Underwritten Offering on the same terms and
conditions as the Company and the Other Holders selling securities in such
Underwritten Offering and such holders shall enter into the underwriting
agreement in customary form with the managing underwriter, if any, selected by
the Company. If the offering pursuant to such registration is to be on any other
basis, then each holder making a request for a Piggyback Registration pursuant
to this Section 3.3(a) must participate in such offering on such basis.

(iii) Each holder of Registrable Securities shall be permitted to withdraw all
or part of such holder’s Registrable Securities from a Piggyback Registration by
giving written notice to the Company prior to the effectiveness of the
Registration Statement.

(b) Reduction of Piggyback Registration. If the managing underwriter or
underwriters of any proposed Underwritten Offering of securities included in a
Piggyback Registration (or in the case of a Piggyback Registration not being
underwritten, the Company) informs the holders of Registrable Securities sought
to be included in such registration in writing that, in its or their opinion,
the total amount of securities which such holders and any other Persons intend
to include in such offering exceeds the number which can be sold in such
offering without being likely to have a significant adverse effect on the price,
timing or distribution of the securities offered or the market for the
securities offered or the Company’s common stock, then the securities to be
included in such registration shall be allocated as follows:

(i) if the registration is undertaken for the Company’s account: (x) first, the
securities that the Company desires to sell that can be sold without exceeding
the Maximum Number of Securities; (y) second, to the extent that the Maximum
Number of Securities has not been reached under the foregoing clause (x),
Registrable Securities, as to which registration has been requested pursuant to
the applicable written contractual piggyback registration rights of the holders
of such securities, Pro Rata, that can be sold without exceeding the Maximum
Number of Securities; and (z) third, to the extent that the Maximum Number of
Securities has not been reached under the foregoing clauses (x) and (y),
securities for the account of Other Holders that can be sold without exceeding
the Maximum Number of Securities; or

(ii) if the registration is a demand registration undertaken on behalf of Other
Holders, (w) first, securities for the account of such Other Holders for which
such registration has been undertaken that can be sold without exceeding the
Maximum Number of Securities; (x) second, to the extent that the Maximum Number
of Securities has not been reached under the foregoing clause (w),

 

7



--------------------------------------------------------------------------------

securities that the Company desires to sell and that can be sold without
exceeding the Maximum Number of Securities; (y) third, to the extent that the
Maximum Number of Securities has not been reached under the foregoing clauses
(w) and (x), Registrable Securities requested to be included in the
registration, Pro Rata, that can be sold without exceeding the Maximum Number of
Securities; and (z) fourth, to the extent that the Maximum Number of Securities
have not been reached under the foregoing clauses (w), (x) and (y), securities
for the account of Other Holders not included in clause (w) above that can be
sold without exceeding the Maximum Number of Securities.

(c) No Demand Registration. No registration of Registrable Securities under this
Section 3.3 shall be deemed to be a Demand Registration.

3.4. Registration Procedures.

(a) Whenever the holders of Registrable Securities have requested that any
Registrable Securities be registered for sale pursuant to this Agreement,
whether pursuant to Section 3.2 or Section 3.3 hereof, the Company will, subject
to the limitations set forth herein, use its reasonable best efforts to effect
any such registration so as to permit the sale of the applicable Registrable
Securities in accordance with the intended method or methods of distribution
thereof as expeditiously as reasonably practicable, and in connection therewith
the Company will:

(i) prepare and file with the Commission, a Registration Statement or
Registration Statements relating to the applicable registration on any
appropriate form (subject to Section 3.2(f) hereof) under the Securities Act,
which form shall be available for the sale of the Registrable Securities in
accordance with the intended method or methods of distribution thereof;
provided, however, that before filing a Registration Statement or prospectus, or
any amendment or supplement thereto, the Company will furnish without charge to
the holders whose Registrable Securities are included in such Registration
Statement, and the underwriters, if any, copies of all such documents proposed
to be filed with the Commission, which documents will be subject to the
reasonable review of such holders and underwriters, and the Company will not
file any Registration Statement, or amendment or supplement thereto to which the
holders of a majority of the Registrable Securities covered by such Registration
Statement, or the underwriters, if any, shall reasonably object.

(ii) (A) prepare and file with the Commission such amendments or supplements to
the applicable Registration Statement or prospectus as may be (a) reasonably
requested by any participating holder (to the extent such request relates to
information relating to such holder), (b) reasonably necessary to keep such
registration effective for the period of time required by this Agreement, or
(c) reasonably requested by the holders of a majority of the participating
Registrable Securities, (B) cause the prospectus to be supplemented by any
required prospectus supplement, and as supplemented to be filed pursuant to Rule
424 under the Securities Act, and (C) comply with the provisions of the
Securities Act with respect to the disposition of securities covered by such
Registration Statement during the applicable period in accordance with the
intended method or methods of distribution by the sellers thereof set forth in
the Registration Statement or supplement to the prospectus.

(iii) notify the selling holders of Registrable Securities and the managing
underwriter or underwriters, if any, and (if requested) confirm such advice in
writing, as soon as reasonably practicable after notice thereof is received by
the Company (A) when the applicable Registration Statement or any amendment
thereto has been filed or becomes effective and when the applicable prospectus
or any amendment or supplement thereto has been filed, (B) of any written
comments by the Commission or any request by the Commission or any other federal
or state governmental authority for amendments or supplements to such
Registration Statement or prospectus or for additional information, (C) of the
issuance by the Commission or any other governmental agency or

 

8



--------------------------------------------------------------------------------

court of any stop order suspending the effectiveness of such Registration
Statement or any order preventing or suspending the use of any preliminary or
final prospectus or the initiation or threat of any proceedings for such
purposes and (D) of the receipt by the Company of any notification with respect
to the suspension of the qualification of the Registrable Securities for
offering or sale in any jurisdiction or the initiation or threat of any
proceeding for such purpose.

(iv) promptly notify each selling holder of Registrable Securities and the
managing underwriter or underwriters, if any, when the Company becomes aware of
the happening of any event that makes the applicable Registration Statement or
prospectus (as then in effect), or any document incorporated therein by
reference, contain any untrue statement of a material fact or omits to state a
material fact necessary to make the statements therein (in the case of the
prospectus and any preliminary prospectus, in light of the circumstances under
which they were made) not misleading or, if for any other reason it shall be
necessary to amend or supplement such Registration Statement or prospectus in
order to comply with the Securities Act and, in either case as promptly as
reasonably practicable thereafter, prepare and file with the Commission an
amendment or supplement to such Registration Statement or prospectus which will
correct such statement or omission or effect such compliance.

(v) make every reasonable effort to prevent or obtain at the earliest possible
moment the withdrawal of any stop order suspending the effectiveness of the
Registration Statement or other order suspending the use of any preliminary or
final prospectus.

(vi) if requested by the managing underwriter or a Demanding Holder of the
Registrable Securities that are being sold in an Underwritten Offering, promptly
incorporate in a prospectus supplement or post-effective amendment to the
applicable Registration Statement such information as the managing underwriter
or underwriters, if any, or the holders of a majority of the Registrable
Securities being sold should reasonably agree should be included therein
relating to the plan of distribution with respect to such Registrable
Securities; and make all required filings of such prospectus supplement or
post-effective amendment as soon as reasonably practicable after being notified
of the matters to be incorporated in such prospectus supplement or
post-effective amendment.

(vii) furnish to each selling holder of Registrable Securities which are covered
by a Registration Statement pursuant to this Agreement and each managing
underwriter, if any, without charge, as many conformed copies as such holder or
managing underwriter may reasonably request of the applicable Registration
Statement.

(viii) deliver to each selling holder of Registrable Securities which are
covered by a Registration Statement pursuant to this Agreement and each managing
underwriter, if any, without charge, as many copies of the applicable prospectus
(including each preliminary prospectus) as such holder or managing underwriter
may reasonably request (its being understood that the Company consents to the
use of the prospectus by each of the selling holders of Registrable Securities
which are covered by a Registration Statement pursuant to this Agreement and the
underwriter or underwriters, if any, in connection with the offering and sale of
the Registrable Securities covered by the prospectus) and such other documents
as such selling holder or managing underwriter may reasonably request in order
to facilitate the disposition of the Registrable Securities by such holder or
underwriter.

(ix) on or prior to the date on which the applicable Registration Statement is
declared effective, use its reasonable best efforts to register or qualify such
Registrable Securities for offer and sale under the securities or “blue sky”
laws of each state and other jurisdiction of the United States (where an
exemption is not available), as any such selling holder or underwriter, if any,
or their respective counsel reasonably requests in writing, and do any and all
other acts or things reasonably necessary or advisable to keep such registration
or qualification in effect so as to permit the commencement and

 

9



--------------------------------------------------------------------------------

continuance of sales and dealings in such jurisdictions for as long as may be
necessary to complete the distribution of the Registrable Securities covered by
the Registration Statement; provided, however, that the Company will not be
required to qualify generally to do business in any jurisdiction where it is not
then so qualified or to take any action which would subject it to taxation or
general service of process in any such jurisdiction where it is not then so
subject.

(x) cooperate with the selling holders of Registrable Securities and the
managing underwriter, underwriters or agent, if any, to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be sold and not bearing any restrictive legends.

(xi) not later than the effective date of the applicable Registration Statement,
to provide a CUSIP number for the Registrable Securities and provide the
applicable transfer agent with printed certificates for the Registrable
Securities which certificates shall be in a form eligible for deposit with The
Depository Trust Company.

(xii) obtain (if requested) for delivery to the holders of Registrable
Securities being registered pursuant to the terms of this Agreement and to the
underwriter or underwriters, if any, an opinion or opinions from counsel for the
Company dated the effective date of the Registration Statement or, in the event
of an Underwritten Offering, the date of the closing under the underwriting
agreement, in customary form, scope and substance, at a minimum to the effect
that the Registration Statement has been declared effective and that no stop
order is in effect, which counsel and opinions shall be reasonably satisfactory
to a majority of the holders of Registrable Securities covered by a Registration
Statement pursuant to this Agreement and underwriter or underwriters, if any.

(xiii) in the case of an Underwritten Offering, obtain for delivery to the
Company and the underwriter or underwriters, if any, with copies to the holders
of Registrable Securities included in such registration, such cold comfort
letter(s) from the Company’s independent registered public accounting firm in
customary form and covering such matters of the type customarily covered by cold
comfort letters as the managing underwriter or underwriters reasonably request.

(xiv) use its reasonable best efforts to comply with all applicable rules and
regulations of the Commission and make generally available to its security
holders, as soon as reasonably practicable (but not more than 15 months) after
the effective date of the applicable Registration Statement, an earnings
statement satisfying the provisions of Section 11(a) of the Securities Act and
the rules and regulations promulgated thereunder.

(xv) use its reasonable best efforts to cause all Registrable Securities covered
by the applicable Registration Statement to be listed on each securities
exchange or inter-dealer quotation system on which similar securities of the
Company are then listed or quoted.

(xvi) make available upon reasonable notice at reasonable times and for
reasonable periods for inspection by a representative appointed by the holders
of a majority of the Registrable Securities covered by the applicable
Registration Statement, by any managing underwriter or underwriters
participating in any disposition to be effected pursuant to such Registration
Statement and by any attorney, accountant or other agent retained by such
sellers or any such managing underwriter, all pertinent financial and other
records, pertinent corporate documents and properties of the Company, and cause
all of the Company’s officers, directors and employees and the independent
public accountants who have certified its financial statements to make
themselves available to discuss the business of the Company and to supply all
information reasonably requested by any such seller, underwriter, attorney,
accountant or agent in connection with such Registration Statement as shall be
reasonably necessary to enable them to exercise their due diligence
responsibility (subject to the entry by each party referred to in this clause
(xvi) into customary confidentiality agreements in a form reasonably acceptable
to the Company); and

 

10



--------------------------------------------------------------------------------

(xvii) in the case of an Underwritten Offering, cause senior executive officers
of the Company to participate in customary “road show” presentations that may be
reasonably requested by the managing underwriter in any such Underwritten
Offering and otherwise to facilitate, cooperate with, and participate in each
proposed offering contemplated herein and customary selling efforts related
thereto.

(b) The Company may require each selling holder of Registrable Securities as to
which any registration is being effected to furnish to the Company such
information regarding the distribution of such securities and such other
information relating to such holder and its ownership of the applicable
Registrable Securities as the Company may from time to time reasonably request.
Each holder of Registrable Securities agrees to furnish such information to the
Company and to cooperate with the Company as necessary to enable the Company to
comply with the provisions of this Agreement. The Company shall have the right
to exclude any holder that does not comply with the preceding sentence from the
applicable registration.

3.5. Obligation to Suspend Distribution.

(a) Each holder of Registrable Securities agrees, by acquisition of such
Registrable Securities that, upon receipt of any notice from the Company of the
happening of any events of the kind described in Sections 3.4(a)(iii)(C),
3.4(a)(iii)(D) (in any applicable state) or 3.4(a)(iv), such holder will
immediately discontinue disposition of its Registrable Securities pursuant to
the Registration Statement, in the case of Section 3.4(a)(iv), until the holder
receives copies of the supplemented or amended prospectus contemplated by
Section 3.4(a)(iv), or in any case until the holder is advised in writing by the
Company that the use of the prospectus may be resumed, and receives copies of
any additional or supplemental filings that are incorporated by reference in the
prospectus and, if so directed by the Company, the holder will deliver to the
Company (at the Company’s expense) all copies, other than permanent file copies
then in such holder’s possession, of the prospectus covering such Registrable
Securities that are current at the time of the receipt of such notice. In the
event that the Company shall give any such notice in respect of a Demand
Registration, the period during which the applicable Registration Statement is
required to be maintained effective shall be extended by the number of days
during the period from and including the date of the giving of such notice to
and including the date when each seller of Registrable Securities covered by
such Registration Statement either receives the copies of the supplemented or
amended prospectus contemplated by Section 3.4(a)(iv) or is advised in writing
by the Company that the use of the prospectus may be resumed.

(b) In the case of a resale registration on a Form S-3 Registration Statement,
upon any suspension by the Company, pursuant to a written insider trading
compliance program adopted by the Company’s board of directors, of the ability
of all “insiders” covered by such program to transact in the Company’s
securities because of the existence of material non-public information, each
holder of Registrable Securities included in any registration shall immediately
discontinue disposition of such Registrable Securities pursuant to the
Registration Statement covering such Registrable Securities until the
restriction on the ability of “insiders” to transact in the Company’s securities
is removed.

3.6. Hold-back Agreement and Other Limitations to Registration. Notwithstanding
anything to the contrary contained herein, the Company shall be entitled to
postpone for a reasonable period of time the filing of any Registration
Statement under Sections 3.2 or 3.3 hereof if (i) any other Registration
Statement for an offering of the Company’s securities has been filed with the
Commission thirty (30) days prior to, or is anticipated to be filed within
thirty (30) days from, the receipt of a Demand

 

11



--------------------------------------------------------------------------------

Registration Request, or (ii) with respect to an offering of the Registrable
Securities, an audit (other than the regular audit conducted by the Company at
the end of its fiscal year) would be required to be conducted pursuant to the
Securities Act or the rules and regulations promulgated thereunder, the form on
which the Registration Statement is to be filed, or otherwise by the SEC, or by
the managing underwriter, if any, unless the holders of Registrable Securities
seeking inclusion in such offering agree to pay the cost of such audit, or
(iii) the board of directors of the Company or a committee thereof determines,
in its reasonable judgment, that such registration would have a material adverse
effect upon the Company, the price of the Registrable Securities or the market
for the Registrable Securities; materially interfere with any financing, merger,
acquisition, sale, corporate reorganization, or other material transaction
involving the Company or any of its affiliates; require premature disclosure of
material information that the Company has a bona fide business purpose for
preserving as confidential; or render the Company unable to comply with the
requirements of the Securities Act or the Exchange Act; provided, however, that
the Company shall promptly give the Initiating Holders written notice of such
determination containing a general statement of the reasons for such
postponement and an approximation of such delay. The Company may delay the
filing of a Registration Statement pursuant to this Section 3.6 only once in any
period of twelve consecutive months unless the Company receives the written
advice of its outside counsel to the effect that such delay of filing is
reasonably necessary. In the event of a delay of the filing of a Registration
Statement under this Section 3.6 pursuant to a Demand Registration, the
Initiating Holders shall be entitled to withdraw such request and, if such
request is withdrawn, such Demand Registration shall not count as one of the
permitted Demand Registrations hereunder.

3.7. Registration Expenses.

(a) Expenses Borne by Company. Except as otherwise provided in Sections 3.2(h)
and 3.8(b) hereof, the Company shall pay all of the expenses incident to the
Company’s performance of or compliance within this Agreement and any
registration under this Agreement, including but not limited to (i) all
registration and filing fees, and any other fees and expenses associated with
filings required to be made with the Commission, (ii) all fees and expenses of
compliance with state securities or “blue sky” laws in jurisdictions designated
by holders of a majority of the Registrable Securities caused by the
Registration Statement or the managing underwriter, if any, (iii) all printing,
duplicating, word processing, messenger, telephone, facsimile and delivery
expenses (including expenses of printing certificates for the Registrable
Securities in a form eligible for deposit with The Depository Trust Company and
of printing prospectuses), (iv) all fees and disbursements of counsel for the
Company and of all independent certified public accountants of the Company,
(v) Securities Act liability insurance or similar insurance if the Company so
desires, (vi) all fees and expenses incurred in connection with the listing of
the Registrable Securities on any securities exchange or the quotation of the
Registrable Securities on any inter-dealer quotation system and (vii) all fees
and expenses incurred by the Company while participating in any “road show”. In
addition, in all cases the Company shall pay its internal expenses (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any audit and the fees
and expenses of any other Persons retained by the Company, including any special
experts. In addition, the Company shall pay all reasonable fees and
disbursements of one law firm or other counsel selected by the holders of a
majority of the Registrable Securities being registered.

(b) Expenses Borne by Holders. Each holder of Registrable Securities included in
such registration will be responsible for payment of brokerage discounts,
commissions and other sales expenses incident to the registration of any
Registrable Shares registered hereunder. In addition, holders of the Registrable
Securities will be responsible for the payment of their own legal fees if they
retain more than one legal counsel separate from that of the Company. The
holders of the Registrable Securities included in such registration shall be
responsible for payment of their out-of-pocket expenses and the out-of-pocket
expenses of any agents who manage their account. Holders of Registrable
Securities included

 

12



--------------------------------------------------------------------------------

in such registration also shall be responsible for payment of any underwriting
fees if such holders have requested participation of an underwriting with
respect to an offering subject to Demand Registration or have elected to
participate in a Piggyback Registration using their own underwriter. Holders of
Registrable Securities included in such registration shall be responsible for
payment of any fees and expenses such holder incurs while participating in any
“road show.” Any such expenses which are common to the holders of the
Registrable Securities included in the registration shall be divided among such
holders pro rata on the basis of the number of shares of Registrable Securities
being registered on behalf of such holder, or as such holders may otherwise
agree.

3.8. Indemnification.

(a) Indemnification by the Company. In the event of any registration of any
Registrable Securities under the Securities Act, the Company agrees to indemnify
and hold harmless, to the full extent permitted by law, each holder of the
Registrable Securities hereby whose shares are covered by a Registration
Statement pursuant to this Agreement and their respective officers, directors,
employees, advisors and agents and each Person who controls (within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act) such
holders or acts on behalf of such holder from and against any and all losses,
claims, damages, liabilities (or actions or proceedings in respect thereof,
whether or not such indemnified party is a party thereto) and expenses
(including reasonable costs of investigation and legal expenses), (each, a
“Loss” and collectively “Losses”), arising out of or based upon (i) any untrue
or alleged untrue statement of a material fact contained in any Registration
Statement under which such Registrable Securities were registered under the
Securities Act (including any final, preliminary or summary prospectus contained
therein or any amendment thereof or supplement thereto or any documents
incorporated by reference therein) or (ii) any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein (in the case of a prospectus or preliminary prospectus,
in light of the circumstances under which they were made) not misleading;
provided, however, that the Company shall not be liable to any indemnified party
in any such case to the extent that (i) any such Loss arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in any such Registration Statement in reliance upon and in
conformity with written information furnished to the Company by such holder
expressly for use in the preparation thereof; (ii) any such Loss arises out of
or is based upon any untrue statement or alleged untrue statement or omission or
alleged omission made in any final, preliminary or summary prospectus if such
untrue statement or alleged untrue statement or omission or alleged omission is
corrected in an amendment or supplement to such prospectus which has been made
available to the holders and the relevant holder of Registrable Securities fails
to deliver such prospectus as so amended or supplemented, if such delivery is
required under applicable law or the applicable rules of any securities
exchange, prior to or concurrently with the sales of the Registrable Securities
to the Person asserting such loss, claim, damage, liability or expense; or
(iii) such holder has violated the provisions of Section 3.5 hereof.

(b) Indemnification by the Holders. In connection with any Registration
Statement in which a holder of Registrable Securities is participating, to the
extent permitted by law, each such holder, severally and not jointly, will
indemnify the Company, its directors and officers, and each Person who controls
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) the Company against any Losses arising out of or based upon
(i) any untrue or alleged untrue statement of a material fact contained in any
Registration Statement under which such Registrable Securities were registered
under the Securities Act (including any final, preliminary or summary prospectus
contained therein or any amendment thereof or supplement thereto or any
documents incorporated by reference therein) or (ii) any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of a prospectus or
preliminary prospectus, in light of the circumstances under which they were
made) not misleading, but only to the extent that such

 

13



--------------------------------------------------------------------------------

untrue statement or omission is contained in any information so furnished in
writing by such holder expressly for use in connection with such Registration
Statement and was not corrected in a subsequent writing prior to or concurrently
with the sale of Registrable Securities to the Person asserting such loss,
claim, damage, liability or expense; provided, however, that the indemnity
agreement contained in this Section 3.8(b) shall not apply to amounts paid in
settlement of any such Loss if such settlement is effected without the consent
of such holder, which consent shall not be unreasonably withheld or delayed;
provided, further, that, in no event shall any indemnity under this
Section 3.8(b) exceed the gross proceeds from the offering actually received by
such holder.

(c) Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder shall (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
(provided that any delay or failure to so notify the indemnifying party shall
relieve the indemnifying party of its obligations hereunder only to the extent,
if at all, that it is actually and materially prejudiced by reason of such delay
or failure) and (ii) permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party;
provided, however, that any Person entitled to indemnification hereunder shall
have the right to select and employ separate counsel and to participate in the
defense of such claim, but the fees and expenses of such counsel shall be at the
expense of such Person unless (i) the indemnifying party has agreed in writing
to pay such fees or expenses, (ii) the indemnifying party shall have failed to
assume the defense of such claim within a reasonable time after receipt of
notice of such claim from the Person entitled to indemnification hereunder and
employ counsel reasonably satisfactory to such Person, or (iii) in the
reasonable judgment of any such Person (based upon advice of its counsel) a
conflict of interest may exist between such Person and the indemnifying party
with respect to such claims (in which case, if the Person notifies the
indemnifying party in writing that such Person elects to employ separate counsel
at the expense of the indemnifying party, the indemnifying party shall not have
the right to assume the defense of such claim on behalf of such Person). If the
indemnifying party assumes the defense, the indemnifying party shall not have
the right to settle such action without the consent of the indemnified party. No
indemnifying party shall consent to entry of any judgment or enter into any
settlement which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of an unconditional release
from all liability in respect to such claim or litigation. If such defense is
not assumed by the indemnifying party, the indemnifying party will not be
subject to any liability for any settlement made without its prior written
consent, but such consent may not be unreasonably withheld. It is understood
that the indemnifying party or parties shall not, in connection with any
proceeding or related proceedings in the same jurisdiction, be liable for the
reasonable fees, disbursements or other charges of more than one separate firm
admitted to practice in such jurisdiction at any one time unless (x) the
employment of more than one counsel has been authorized in writing by the
indemnifying party or parties, or (y) a conflict or potential conflict exists or
may exist (based upon advice of counsel to an indemnified party) between such
indemnified party and the other indemnified parties, in each of which cases the
indemnifying party shall be obligated to pay the reasonable fees and expenses of
such additional counsel or counsels.

(d) Contribution. If for any reason the indemnification provided for in the
paragraphs (a) and (b) of this Section 3.8 is unavailable to an indemnified
party or insufficient to hold it harmless as contemplated by paragraphs (a) and
(b) of this Section 3.8, then the indemnifying party shall contribute to the
amount paid or payable by the indemnified party as a result of such Loss in such
proportion as is appropriate to reflect not only the relative benefits received
by the indemnified party and the indemnifying party, but also the relative fault
of the indemnifying party on the one hand and the indemnified party on the
other, as well as any other relevant equitable considerations. The relative
fault shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the
indemnifying party or the indemnified party and the parties’ relative intent,
knowledge, access to

 

14



--------------------------------------------------------------------------------

information and opportunity to correct or prevent such untrue statement or
omission. Notwithstanding anything in this Section 3.8(d) to the contrary, no
indemnifying party (other than the Company) shall be required pursuant to this
Section 3.8(d) to contribute any amount in excess of the amount by which the
gross proceeds received by such indemnifying party from the sale of Registrable
Securities in the offering to which the Losses of the indemnified parties relate
exceeds the amount of any damages which such indemnifying party has otherwise
been required to pay by reason of such untrue statement or omission. The parties
hereto agree that it would not be just and equitable if contribution pursuant to
this Section 3.8(d) were determined by pro rata allocation or by any other
method of allocation that does not take account of the equitable considerations
referred to in the immediately preceding paragraph. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. If indemnification is available
under this Section 3.8, the indemnifying parties shall indemnify each
indemnified party to the full extent provided in Sections 3.8(a) and 3.8(b)
hereof without regard to the relative fault of said indemnifying parties or
indemnified party.

ARTICLE IV

MISCELLANEOUS

4.1. Term. Except as specifically provided otherwise herein, the provisions of
this Agreement shall terminate upon the earlier to occur of: (a) the Registrable
Securities shall cease to be Registrable Securities or (b) all of the
Registrable Securities may be transferred, sold, or otherwise disposed of in
accordance with the provisions of Rule 144 promulgated under the Securities Act.
The provisions of Section 3.7 shall survive any termination.

4.2. Notices. All notices, other communications or documents provided for or
permitted to be given hereunder, shall be made in writing and shall be given
either personally by hand-delivery, by facsimile transmission, by mailing the
same in a sealed envelope, registered first-class mail, postage prepaid, return
receipt requested, or by air courier guaranteeing overnight delivery:

(a) if to the Company, to:

Elandia International, Inc.

8200 N.W. 52nd Terrace, Suite 102

Miami, FL 33166

Attn: Pete Pizarro, CEO

Telecopier: 786-413-1913

Elandia International, Inc.

8200 N.W. 52nd Terrace, Suite 102

Miami, FL 33166

Attn: Diana Abril, Esq.

Telecopier: 786-413-1913

with a copy to:

Carlton Fields

100 SE 2nd Street, Suite 4200

Miami, FL 33131

Attn: Seth Joseph, Esq.

Telecopier: 305-530-0055

 

15



--------------------------------------------------------------------------------

(b) if to an Investor, to the address set forth below such Investor’s name on
the signature page hereto.

Each holder, by written notice given to the Company in accordance with this
Section 4.2, may change the address to which notices, other communications or
documents are to be sent to such holder. All notices, other communications or
documents shall be deemed to have been duly given: (i) at the time delivered by
hand, if personally delivered; (ii) when receipt is acknowledged by addressee,
if by facsimile transmission; (iii) five business days after having been
deposited in the mail, postage prepaid, if mailed by first class mail; or
(iv) on the first business day with respect to which a reputable air courier
guarantees delivery; provided, however, that notices of a change of address
shall be effective only upon receipt.

4.3. Assignment. This Agreement shall be binding upon and inure to the benefit
and be enforceable by the parties hereto, and their respective successors and
assigns, whether so expressed or not. In addition, whether or not any express
assignment has been made, the provisions of this Agreement which are for the
benefit of holders of Registrable Securities also are for the benefit of, and
enforceable by, any subsequent holder of such Registrable Securities so long as,
and to the extent that, such securities continue to be Registrable Securities.

4.4. Governing Law. This Agreement shall be deemed to be a contract made under
the laws of the State of Delaware and for all purposes shall be construed in
accordance with the internal laws of said State.

4.5. Headings. The section and paragraph headings contained in this Agreement
are for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

4.6. Severability. Whenever possible, each provision or portion of any provision
of this Agreement will be interpreted in such manner as to be effective and
valid under applicable law but if any provision or portion of any provision of
this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or portion of any provision
in such jurisdiction, and this agreement will be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision or portion of any provision had never been contained therein.

4.7. Amendment; Waiver.

(a) This Agreement may not be amended or modified and waivers and consents to
departures from the provisions hereof may not be given, except by an instrument
or instruments in writing making specific reference to this Agreement and signed
by the Company and the holders of a majority of Registrable Securities then
outstanding. Each holder of any Registrable Securities at the time or thereafter
outstanding shall be bound by any amendment, modification, waiver or consent
authorized by this Section 4.7(a), whether or not such Registrable Securities
shall have been marked accordingly.

(b) The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a further or continuing waiver of
such breach or as a waiver of any other or subsequent breach. Except as
otherwise expressly provided herein, no failure on the part of any party to
exercise, and no delay in exercising, any right, power or remedy hereunder, or
otherwise available in respect hereof at law or in equity, shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.

 

16



--------------------------------------------------------------------------------

4.8. Counterparts. This Agreement may be executed in any number of separate
counterparts and by the parties hereto in separate counterparts each of which
when so executed shall be deemed to be an original and all of which together
shall constitute one and the same agreement.

[Signature Page Follows]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

ELANDIA INTERNATIONAL, INC. By:  

/s/ Pete R. Pizarro

Name:   Pete R. Pizarro

Title:   CEO



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

AMPER S.A. Address:

 

 

 

Fax: By:  

/s/ Jaime Espinosa de los Monteros

  Name: Jaime Espinosa de los Monteros   Title: Chairman